                                          Case 4:18-cv-06271-PJH Document 159 Filed 04/29/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RYAN HYAMS,
                                                                                        Case No. 18-cv-06271-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER VACATING ORDER OF
                                                                                        DISMISSAL, REOPENING CASE, AND
                                  10     CVS HEALTH CORPORATION, et al.,                SETTING CMC
                                  11                   Defendants.                      Re: Dkt. No. 149

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On February 12, 2020, the court issued an order of dismissal that dismissed the

                                  15   above captioned case without prejudice. Dkt. 149. The court provided that either party

                                  16   could certify to the court, within 60 days, that consideration has not been delivered, which

                                  17   would result in vacating the order of dismissal and reopening the case. Id. On April 8,

                                  18   2020, plaintiff Ryan Hyams timely filed a certification that the parties have yet to reach a

                                  19   final settlement agreement. Dkt. 150. The parties also have participated in telephonic

                                  20   settlement conferences with Judge Tse and did not settle. Dkt. 154, 156, 158.

                                  21          For the foregoing reasons, the court’s February 12, 2020 order of dismissal is

                                  22   hereby VACATED and the Clerk of Court is ORDERED to restore this case to the court’s

                                  23   docket. The parties are hereby ORDERED to participate in the court’s June 18, 2020

                                  24   CMC calendar at 2:00 p.m.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 29, 2020

                                  27                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
